Citation Nr: 1008321	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine with disc 
protrusion at the L5-S1 level with slight impingement on the 
right S1 nerve root.

2.  Entitlement to an initial compensable rating for sciatica 
of the right lower extremity for the period prior to May 14, 
2009, and a rating in excess of 10 percent for the period 
thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran has unverified service from January 2002 to May 
2002, and verified service from October 2003 to April 2005, 
including service in Iraq from March 2004 to March 2005.  He 
is in receipt of the Combat Infantryman's Badge among other 
decorations and medals.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case was previously before 
the Board in July 2009 and was remanded for further 
development.  It now returns to the Board for further 
appellate review.

Following the Board's remand, a November 2009 Decision Review 
Officer (DRO) decision granted a separate evaluation for 
sciatica of the right lower extremity.  An initial 
noncompensable evaluation was assigned, effective June 18, 
2007 (the date service connection was granted for the 
Veteran's back disability), and an initial 10 percent rating 
was assigned, effective May 14, 2009.  The Veteran was 
advised that such was a partial grant of the benefits sought 
on appeal.  Therefore, the Board finds this issue to be part 
and parcel of the Veteran's claim of entitlement to a rating 
in excess of 10 percent for his back disability.  Therefore, 
the propriety of the initially assigned ratings for the 
Veteran's sciatica of the right lower extremity is also 
properly before the Board.   

The Veteran appeared before the undersigned Veterans Law 
Judge sitting at the RO in February 2009 to present testimony 
on the issue on appeal; the hearing transcript has been 
associated with the claims file.


FINDINGS OF FACT

1.  For the entire appeal period, degenerative disc disease 
of the lumbar spine with disc protrusion at the L5-S1 level 
with slight impingement on the right S1 nerve root is 
manifested by limited range of motion with radiating pain, 
stiffness, and flare-ups as well as increased pain, weakness, 
fatigue, and lack of coordination after repetitive motion and 
sciatica of the right lower extremity, without objective 
evidence of forward flexion of the thoracolumbar spine to 
less than 60 degrees; the combined range of motion of the 
thoracolumbar spine to less than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour; favorable or unfavorable 
ankylosis of the thoracolumbar or entire spine; 
incapacitating episodes; or any neurological manifestations 
other than sciatica of the right lower extremity.  

2.  For the entire appeal period, sciatica of the right lower 
extremity is manifested by subjective complaints of radiating 
pain, stiffness, aching, numbness, tingling, and burning with 
neuritis and neuralgia, without objective neurological 
manifestations such as decreased sensation, motor skills, or 
reflexes, resulting in no more than mild incomplete paralysis 
of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine with disc protrusion at the L5-S1 level 
with slight impingement on the right S1 nerve root have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
General Rating Formula for Diseases and Injuries of the 
Spine; Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2009).

2.  For the entire appeal period, the criteria for an initial 
rating of 10 percent, but no higher, for sciatica of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.124a, Diagnostic Code 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect 
to the propriety of the initially assigned ratings for his 
back disability and associated sciatica of the right lower 
extremity from the original grant of service connection.  
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).  In addition, the Board notes that the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the Veteran's claim for service connection for a back 
disability was granted and an initial rating was assigned in 
the October 2007 rating decision on appeal.  Thereafter, a 
separate rating for sciatica of the right lower extremity was 
granted in the November 2009 DRO decision.  As indicated 
previously, such issue is part and parcel of the Veteran's 
claim of entitlement to an initial rating in excess of 10 
percent for his back disability.  Therefore, as the Veteran 
has appealed with respect to the initially assigned ratings, 
no additional 38 U.S.C.A. § 5103(a) notice is required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, he was provided 
with VA examinations in October 2007 and October 2009 in 
order to adjudicate his initial rating claims.  Neither the 
Veteran nor his representative have argued that such 
examinations are inadequate for rating purposes.

Furthermore, as indicated in the Introduction, this case was 
remanded by the Board in July 2009 for further development.  
The Board finds that the AOJ substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's back disability and sciatica of the right lower 
extremity.  Also, in Fenderson, the Court discussed the 
concept of "staged ratings," finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-28.  As 
such, in accordance with Fenderson, the Board has considered 
the propriety of assigning initial staged ratings for the 
Veteran's back disability and sciatica of the right lower 
extremity.

Back Disability

The Veteran's back disability is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  At his February 2009 Board hearing and in 
documents of record, the Veteran contends that his back 
disability is worse than the currently assigned evaluation 
and, therefore, he is entitled to an initial rating in excess 
of 10 percent for such disability. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's back disability has been evaluated under 
Diagnostic Code 5242 relevant to degenerative arthritis of 
the spine, which may also be evaluated under Diagnostic Code 
5003.  Such diagnostic code provides that degenerative 
arthritis will be evaluated based on limitation of motion, 
which is addressed in the General Rating Formula for Disease 
and Injuries of the Spine.  Additionally, the objective 
medical evidence, to include MRIs, reveal disc involvement.  
As such, the Board has also considered the Veteran's claim 
under diagnostic criteria pertinent to intervertebral disc 
syndrome.  In this regard, the Board notes that the relevant 
criteria provides that intervertebral disc syndrome can be 
evaluated (preoperatively or postoperatively) either under 
the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.    

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height warrants a 10 
percent rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that the Veteran's back disability is 
manifested by limited range of motion with radiating pain, 
stiffness, and flare-ups as well as increased pain, weakness, 
fatigue, and lack of coordination after repetitive motion and 
sciatica of the right lower extremity, without objective 
evidence of forward flexion of the thoracolumbar spine to 
less than 60 degrees; the combined range of motion of the 
thoracolumbar spine to less than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour; favorable or unfavorable 
ankylosis of the thoracolumbar or entire spine; 
incapacitating episodes; or any neurological manifestations 
other than sciatica of the right lower extremity.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent.  In this regard, the evidence of record fails to 
demonstrate forward flexion of the thoracolumbar spine to 
less than 60 degrees; the combined range of motion of the 
thoracolumbar spine to less than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Specifically, the evidence 
shows that while the Veteran has limited range of motion of 
his thoracolumbar spine with radiating pain, stiffness, and 
flare-ups as well as increased pain, weakness, fatigue, and 
lack of coordination after repetitive motion, such does not 
result in limitation of motion as delineated in the criteria 
for a 20 percent rating, an abnormal gait, or an abnormal 
spinal contour.  Moreover, there is no evidence of favorable 
or unfavorable ankylosis of the thoracolumbar or entire 
spine.  

In this regard, VA and private treatment records reflect 
complaints of pain and treatment for the Veteran's back 
disability.  Additionally, at his October 2007 and October 
2009 VA examinations, he reported stiffness, radiating pain, 
and flare-ups.  The Veteran denied fatigue, weakness, and 
spasms.  Upon examination of the muscles of the spine, there 
was no spasms, atrophy, guarding, tenderness, or weakness.  
The examiner indicated that such did not result in an 
abnormal gait or spinal contour.  In October 2007, it was 
noted that the Veteran's gait was antalgic with poor 
propulsion; however, in October 2009, the examiner indicated 
that the Veteran had a normal gait.  Upon examination of his 
spinal contour, the examiners noted that there was no gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  

On active and passive range of motion testing at the October 
2007 VA examination, the Veteran had flexion to 90 degrees 
with pain beginning at 85 degrees; extension to 30 degrees 
with pain beginning at 25 degrees; left and right lateral 
flexion to 30 degrees with pain beginning at 25 degrees; and, 
left and right lateral rotation to 30 degrees with pain 
beginning at 25 degrees.  Relevant to all ranges of motion, 
the October 2007 VA examiner indicated that there was no 
additional loss of motion on repetitive use of the joint.  It 
was also noted that there was increased pain, weakness, 
fatigue, and lack of coordination after three repetitive 
motions; however, there was no loss of motion.  

On active range of motion testing at the October 2009 VA 
examination, the Veteran had flexion to 70 degrees, extension 
to 15 degrees, left lateral flexion to 25 degrees, right 
lateral flexion to 22 degrees, left lateral rotation to 29 
degrees, and right lateral rotation to 28 degrees.  The 
examiner noted that there was objective evidence of pain on 
active motion and following repetitive motion; however, there 
was no additional limitations after three repetitions of 
range of motion.  

Based on the preceding evidence the Board finds that the 
Veteran experiences limitation of motion with radiating pain, 
stiffness, and flare-ups as well as increased pain, weakness, 
fatigue, and lack of coordination after repetitive motion as 
a result of his back disability.  However, even in 
contemplation of such symptomatology, he does not have 
forward flexion of the thoracolumbar spine to less than 60 
degrees; combined range of motion of the thoracolumbar spine 
to less than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  See DeLuca, supra.  Moreover, there is no evidence 
of favorable or unfavorable ankylosis of the thoracolumbar or 
entire spine.  Therefore, the Veteran is not entitled to an 
initial rating in excess of 10 percent for his back 
disability.  

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As indicated previously, the Veteran's back 
disability has demonstrated disc involvement, as evidenced by 
MRIs.  Therefore, since diagnostic tests demonstrate disc 
involvement, the Board has considered whether such results in 
any associated objective neurological abnormalities that 
warrant separate ratings.  In this regard, the Board notes 
that the Veteran has been granted a separate evaluation for 
his sciatica of the right lower extremity, which will be 
addressed in the next section.  

However, with the exception of his sciatica of the right 
lower extremity, the Board finds that the Veteran's back 
disability does not result in any associated objective 
neurological abnormalities that warrant separate ratings.  In 
this regard, the Veteran has only complained of neurologic 
symptoms with respect to his right lower extremity.  
Specifically, at his October 2007 and October 2009 VA 
examinations, he denied bladder or bowel symptoms, erectile 
dysfunction, numbness, paresthesias, leg or foot weakness, 
falls, unsteadiness, visual dysfunction, and dizziness.  
Additionally, motor, sensory, and reflexes were normal on 
objective testing.  VA treatment records also reflect 
negative objective neurological evaluations.  A June 2006 
record also shows no reported bowel or bladder trouble or 
foot drop. 

Therefore, the Board finds that the objective medical 
evidence of record fails to demonstrate that the Veteran's 
back disability results in any associated objective 
neurological abnormalities that warrant separate ratings, 
with the exception of sciatica of the right lower extremity.  

Based on the foregoing, the Board finds that the Veteran is 
not entitled to an initial rating in excess of 10 percent for 
his back disability under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this regard, the Board observes that the 
Veteran has reported missing approximately 10 days of work 
during a year's time in order to seek treatment for his back 
disability; however, there is no evidence that he has 
experienced incapacitating episodes requiring bed rest 
prescribed by a physician.  In fact, at his October 2007 and 
October 2009 VA examinations, it was noted that there were no 
incapacitating episodes as a result of his back disability.  
As such, when considering the Veteran's back disability under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to an initial 
rating in excess of 10 percent.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected back disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 10 percent for back disability.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his initial rating claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Sciatica of the Right Lower Extremity

As indicated previously, the Veteran has been granted a 
separate evaluation for sciatica of the right lower extremity 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720.  An 
initial noncompensable evaluation was assigned, effective 
June 18, 2007 (the date service connection was granted for 
the Veteran's back disability), and an initial 10 percent 
rating was assigned, effective May 14, 2009.  At his February 
2009 Board hearing and in documents of record, the Veteran 
contends that his sciatica of the right lower extremity is 
worse than the currently assigned evaluations and, therefore, 
he is entitled to higher initial ratings for such disability. 

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves 
are rated on the basis of degree of paralysis, neuritis, or 
neuralgia.  The term "incomplete paralysis" indicates a 
degree of impaired function substantially less than the type 
of picture for complete paralysis given for each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See id., Note.  When the involvement is wholly 
sensory, the rating for incomplete paralysis should be for 
the mild, or, at most, the moderate degree.  Id.  Neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.
Neuritis and neuralgia of the sciatic nerve are rated using 
these criteria under Diagnostic Codes 8620 and 8720, 
respectively.

For the entire appeal period, the Board finds that the 
Veteran's sciatica of the right lower extremity is manifested 
by subjective complaints of radiating pain, stiffness, 
aching, numbness, tingling, and burning with neuritis and 
neuralgia, without objective neurological manifestations such 
as decreased sensation, motor skills, or reflexes, resulting 
in no more than mild incomplete paralysis of the sciatic 
nerve.

The Board observes that the November 2009 DRO decision 
granted the Veteran's 10 percent evaluation effective May 14, 
2009, the date a VA treatment record reflected complaints of 
pain radiating to the right foot.  As will be discussed 
further herein, objective neurological evaluation during the 
course of the appeal has been consistently normal, to include 
on May 14, 2009.  As such, it appears that the DRO determined 
that a 10 percent evaluation was warranted based on the 
Veteran's subjective symptomatology.  Upon a review of the 
record, the Board finds that the Veteran's complaints 
regarding radiating pain as well as numbness, tingling, and 
burning have been consistent throughout the entire appeal 
period.  Therefore, for the reasons below, the Board finds 
that the criteria for an initial rating of 10 percent, but no 
higher, have been met for the entire appeal period.

Specifically, private treatment records dated from February 
2006 to November 2008 from the Veteran's chiropractor reflect 
complaints of occasional numbness into the right leg above 
the knee and stiffness, pain, and aching in the right 
buttocks, hip, thigh, and groin.  Additionally, in his 
November 2007 notice of disagreement and at his February 2009 
Board hearing, the Veteran indicated that he has pain, 
numbness, tingling, and burning down his right leg.  The 
Veteran also complained of sharp, radiating pain on the right 
side at his October 2007 VA examination and sharp and burning 
pain radiating down the back of his right leg at his October 
2009 VA examination.  The October 2009 VA examiner noted that 
neuritis and neuralgia were present, but paralysis was 
absent.  

However, upon objective examination, neurological evaluation 
has been consistently normal throughout the appeal period.  
Specifically, VA treatment records dated from June 2006 to 
July 2009 reflect deep tendon reflexes were 2+ all around and 
the Veteran was able to complete straight leg raising without 
difficulty.  A June 2006 record also shows no reported foot 
drop.  Additionally, October 2007 and October 2009 VA 
examinations revealed motor, sensory, and reflexes were 
normal on objective testing.  

Therefore, as the Veteran has experienced radiating pain, 
stiffness, aching, numbness, tingling, and burning in his 
right lower extremity since the effective date of the award 
of service connection (June 18, 2007), the Board finds that 
he meets the criteria for an initial 10 percent rating for 
the entire appeal period.  However, as the manifestations of 
the Veteran's sciatica of the right lower extremity are 
wholly sensory, without objective neurological manifestations 
such as decreased sensation, motor skills, or reflexes, the 
Board finds that he is not entitled to an initial rating in 
excess of 10 percent.  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected sciatica of the right lower extremity; however, the 
Board finds that his symptomatology has been stable 
throughout the appeal period.  Therefore, assigning staged 
ratings for such disability is not warranted. 

In sum, the Board finds that an initial rating of 10 percent 
for sciatica of the right lower extremity is warranted for 
the entire appeal period.  In the assignment of the rating, 
the AOJ should note that the effective date of the award of 
service connection is June 18, 2007.  The Board, however, 
finds that the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 10 percent 
for his sciatica of the right lower extremity.  In denying an 
initial rating in excess of 10 percent, the Board finds the 
benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Other Considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the Veteran has claimed that his back 
disability and sciatica of the right lower extremity have 
interfered with his employment.  Specifically, at his VA 
examinations and at his February 2009 Board hearing, he 
reported that he missed approximately 10 days a year from 
work for chiropractor appointments.  However, the record 
reflects that the Veteran is gainfully employed as an 
electrician.  Moreover, insofar as the Veteran's back 
disability and sciatica of the right lower extremity 
interferes with his employability, the Board finds that such 
is contemplated by his assigned evaluations under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Therefore, while the Veteran has claimed interference with 
his employability due to his service-connected back 
disability and sciatica of the right lower extremity, the 
Board finds that such do not render him unemployable.  
Consequently, as the Board has determined that a claim for 
TDIU has not been raised by the Veteran or the evidence of 
record, higher ratings for the Veteran's disabilities may 
only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back 
disability and sciatica of the right lower extremity with the 
established criteria found in the rating schedule.  The Board 
finds that the Veteran's back and sciatica of the right lower 
extremity symptomatology is fully addressed by the rating 
criteria under which such disabilities are rated.  There are 
no additional symptoms of his back disability and sciatica of 
the right lower extremity that are not addressed by the 
rating schedule.  Therefore, the Board finds that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology for his service-connected disabilities.  
As such, the Board finds that the rating schedule is adequate 
to evaluate the Veteran's disability picture.  Moreover, to 
the extent that the Veteran's back disability and sciatica of 
the right lower extremity may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine with disc protrusion at the 
L5-S1 level with slight impingement on the right S1 nerve 
root is denied.

For the entire appeal period, an initial rating of 10 
percent, but no higher, for sciatica of the right lower 
extremity is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


